Lumpkin, Justice.
1. Until the final adjournment of a term of the superior court, it is, in legal contemplation, in session for certain purposes all the while. It may, and in the nature of things must, take recesses during which the active business of the court is suspended. When the court has been adjourned to a certain day the judge could not, of course, before that day arrives, arbitrarily convene the court and enter upon the trial of cases or the transaction of other business to the prejudice of any party. All persons interested in the business of the court would have the right to absent themselves until the day fixed for the court to resume its session. Nevertheless we think there is no doubt that the judge in his discretion would have the power to pass an order before the beginning of the adjourned term, postponing the time for its meeting to a subsequm-’ Ary, so as to carry to the latter a motion for ano 1 previously set down to *620be heard on the day to which the regular term had originally been adjourned. There could certainly be nothing wrong or unlawful in his so doing when no injury thereby resulted to the rights of any person concerned.
2. When the court is in session at an adjourned term it has all the power conferred upon it by law, and this is true though the order appointing such adjourned term may have specified a particular business for which the court would convene. Being therefore in legal session, the court may transact any other business coming before it. Of course it could not take up and dispose of cases, pass orders or do anything else prejudicial to the interests of parties who had no notice that the court would dispose of any business other than that specified in the order convening the term, or who were absent from the court, as it was their undoubted right to be, in consequence of the nature of ’the order indicated. While the court, so far as the legality of its orders and judgments is concerned, would have the power to proceed with its business as to persons present and consenting thereto, or without legal reason for postponing action upon their matters, it could not proceed in disregard of the rights of any person who was absent or in a position to justly claim that he was surprised by the court’s thus unexpectedly taking action in eases or matters in which he was interested.
3. The ruling set forth in the third head-note accords with the previous decisions of this court, and its correctness is sufficiently apparent without further discussion.

Judgment affirmed.